Title: To John Adams from Thomas Brand Hollis, 15 October 1787
From: Hollis, Thomas Brand
To: Adams, John


          
            Dear Sir
            The Hide octo. 15. 1787.
          
          I have read, more than once your defence of the constitutions of America and am instructed, entertained and convinced.
          you have proved your principle most masterly and satisfactorily from History, nothing now remains but that your country may benefit of your labors by putting your principles in execution. “opinionum commenta delet dies naturæ judicia confirmat.”
          Fears I have and great they are, that sufficient care may be taken with whom & how that balance will be lodged. a strict election & rotation is absolutely necessary for if the Archon or governor is continued longer than the fixed period by intrigue or interest he infallibly gains too much power. if he is præemient for wealth or family, called blood, then all the consequences of hæreditary nobility, with the emoluments of offices & succeeding royalty, with the name of King superinduced, dangerous with weak & superstious minds & then the person not to be removed much less brought to punishment without the danger of a common ruin!
          we are told “Nature breaks out in spite of all attempts to stifle it. a royal dignity is the most obvious thought to extinguish animosities between noble and commons.” it has operated with a vengeance Look on Sweden & Denmark. Surely, Dear Sir, this was an escape, there can be nothing natural in royalty, are not the royal persons made by the breath of our nostrils & can be unmade & how does such distinctions become mortals? unless when in the discharge of publick office?
          “a King you know, must be adored as a Demigod, with a Dissolute & haughty court about him of vast expence, and luxury, masks & revels to the debauching of the prime gentry both male & female. There will be a Queen of no less charge, in most likelyhood outlandish and a Papist. Besides a Queen mother, both with their courts &

numerous train, then a royal issue and their sumptuous courts, to the multiplying a servile crew, not of servants only, but of nobility & gentry, bred up then to the hopes not of publick but of court offices, to be stewards, chamberlains, ushers, grooms even of the closet-stool. and the lower their minds debased with court-opinions contrary to all virtue & reformation the haughtier will be their pride & profuseness.”
          attend to one, who spreads ruin & confusion about from the pretence only of royalty, of which she has only the Shadow & ought not to use even that, but for good considering how she has been honored. This Lady, should remember the state is not an inheritance, as a perpetuity, but as Alfred the Great expresses it in his testament,—it was an Inheritance he owed to the grace of God, to the goodness of his great men, and to the consent & approbation of the Elders of the people.— John saies, Jure hereditario mediante tam cleri quam populi unanimi consensu.— Charlemagè & the spanish cortes the same.— yet the balance was deficient. when I think of the past am apprehensive for the future. but I live in hopes & shall apply the saying of Euripides to your advice, “that one wise council is better than the strength of many.”
          I hope you have not forgot to read Lord Harveys correspondence with middleton. he treats Vertot & Stanhope with contempt seemingly deserved. his Lordship tho rediculed by Pope was a scholar & a gentleman of superior talents.
          The Dedication of Cicero tho strong, is said, to be strictly true. I am inclined to think with him from his authorities, that the people had not the power middleton inclines to give them.
          I have wrote to you with the liberty of a republican, and the extracts you will excuse from your own example. persevere in your researches, the Saxons and Spaniards with others will afford you more good matter to prove your doctrine
          I am, Dear Sir, / with the greatest esteem / your affect: Friend.
          
            T Brand Hollis.
          
        